Exhibit 10.1

 

 [image_001.jpg]

 



June 17, 2015

Brian Sereda

San Jose, Ca

 

 

Re: Offer Letter with Energous Corporation

 

Dear Brian:

 

Energous Corporation (the “Company”) is pleased to offer you employment subject
to the conditions outlined in this letter. We would like to present the
following offer:

 

1.                  Position. Your initial title will be Vice President and
Chief Financial Officer and you will report to the Company’s Chief Executive
Officer. This is a full-time position. While you render services to the Company,
you will not engage in any other employment, consulting or other business
activity (whether full-time or part-time) that would create a conflict of
interest with the Company. By signing this letter agreement, you confirm to the
Company that you have no contractual commitments or other legal obligations that
would prohibit you from performing your duties for the Company.

 

2.                  Cash Compensation. The Company will pay you a starting
salary at the rate of $10,416.66 per pay period (semi-monthly), payable in
accordance with the Company’s standard payroll schedule and subject to
applicable deductions and withholdings. This salary will be subject to periodic
review and adjustments at the Company’s discretion. You will have the
opportunity to earn $187,500 in bonus for a total cash compensation package of
$437,500. The bonus to be in the form of four quarterly bonus opportunities of
$46,875.00 each. The bonus will be paid out according to the actual performance
against specific Objectives common for the entire executive team. 

 

3.                  Employee Benefits. As a regular employee of the Company, you
will be eligible to participate in a number of Company-sponsored benefits. In
addition, you will be entitled to paid vacation in accordance with the Company’s
vacation policy, as in effect from time to time.

 

4.                  Equity Grants. As part of your offer we will be requesting
that the Energous Board of Directors grant you a value of 120,000 Restricted
Stock Units (RSUs) to be vested over four (4) years.

 

As you may be aware, RSUs are not Stock Options, they are essentially a promise
to deliver a share of Energous Corporation common stock at a specific time; in
this case within a few days after the RSU has vested. When you sell the common
stock represented by the RSU, you will receive the full value of the share of
stock on the date you sell it. As Energous is a public company, the vested
shares are fully tradable when you receive the underlying share of stock. In
order to assist participants in selling their shares, the Company is exploring
options with brokerage firms to allow same day trading of common stock.

 

Your RSUs will vest 25% on each of the 4 anniversaries of your start date. Upon
vesting, there may be certain tax consequences so you should consult your
financial advisor or CPA well in advance of the vesting dates to discuss the
issue.

 



 

 

 

 

After one (1) year of service, you will be eligible to participate in the
Executive managements PSU Program which rewards the Energous executive team with
incremental RSU’s based on market cap appreciation.

 

Upon a change in control and termination of your employment for any reason other
than cause within the first year after the CIC becomes effective, 100% of all
unvested RSU’s accelerate.

 

Additionally, the Company is a “Pay for Performance” based company. As a result,
you can expect to receive additional equity incentives for outstanding
performance throughout your career at Energous.

 

5.                  Confidential Information and Inventions Assignment
Agreement. Like all Company employees, you will be required, as a condition of
your employment with the Company, to sign the Company’s standard Confidential
Information and Inventions Assignment Agreement, a copy of which is attached
hereto as Exhibit A.

 

6.                  Employment Relationship. Employment with the Company is for
no specific period of time. Your employment with the Company will be “at will,”
meaning that either you or the Company may terminate your employment at any time
and for any reason, with or without cause. Any contrary representations that may
have been made to you are superseded by this letter agreement. This is the full
and complete agreement between you and the Company on this term. Although your
job duties, title, compensation and benefits, as well as the Company’s personnel
policies and procedures, may change from time to time, the “at will” nature of
your employment may only be changed in an express written agreement signed by
you and a duly authorized officer of the Company (other than you).
Notwithstanding the at-will nature of your employment, the Company will grant
you six months of severance pay and continue health coverage under COBRA for six
months in the event your relationship is terminated by the Company for any
reason other then Cause.

 

Cause means (i) the commission of an act constituting financial dishonesty
(which would be chargeable as a crime under applicable law; engaging in any
other act of dishonesty, fraud, intentional misrepresentation, moral turpitude,
illegality, or harassment which would (a) materially adversely affect the
business or reputation of the Company or its Affiliates with their respective
current or prospective customers, suppliers, lenders, or other third parties
with whom such entity does or might do business or (b) expose the Company or any
of its Affiliates to a risk of civil or criminal legal damages, liabilities, or
penalties; (iii) repeated failure to follow the directives of the CEO or the
Board; or (iv) any material misconduct, violation of the Company’s policies, or
willful and deliberate nonperformance of duty in connection with the business
affairs of the Company.

 



 

 

 



7.                  Tax Matters.

 

(a)                Withholding. All forms of compensation referred to in this
letter agreement are subject to reduction to reflect applicable withholding and
payroll taxes and other deductions required by law.

 

(b)               Tax Advice. You are encouraged to obtain your own tax advice
regarding your compensation from the Company. You agree that the Company does
not have a duty to design its compensation policies in a manner that minimizes
your tax liabilities, and you will not make any claim against the Company or its
Board of Directors related to tax liabilities arising from your compensation.

 



 

8.                  Terms and Conditions. This offer is subject to the following
conditions:

 

oPassing Employment Investigation and Reference checks

 

oFollow-on final round of interviews with the executive team and key members of
the Board.

 

9.                  Interpretation, Amendment and Enforcement. This offer letter
and Exhibit A constitute the complete offer letter between you and the Company,
contain significant terms of your offer of employment with the Company and
supersede any prior agreements, representations or understandings (whether
written, oral or implied) between you and the Company. This offer letter may not
be amended or modified, except by an express written agreement signed by both
you and a duly authorized officer of the Company. The terms of this offer letter
and the resolution of any disputes as to the meaning, effect, performance or
validity of this offer letter or arising out of, related to, or in any way
connected with, this offer letter between you and the Company (the “Dispute”)
will be governed by California law, excluding laws relating to conflicts or
choice of law. For all pre-employment and offer letter Disputes, you and the
Company submit to the exclusive personal jurisdiction of the federal and state
courts located in Alameda County, California, in connection with any Dispute or
any claim related to any Dispute.

 

* * * * *

 

We hope that you will accept our offer to join the Company. You may indicate
your agreement with these terms and accept this offer letter by signing and
dating both the enclosed duplicate original of this offer letter and the
enclosed Confidential Information and Inventions Assignment Agreement and
returning them to me. This offer, if not accepted, will expire at the close of
business on June 18, 2015. As required by the Company, your employment is
contingent on completion of and successful passing of an investigative consumer
report and a negative result pre-employment drug test. As required by law, your
employment with the Company is also contingent upon your providing legal proof
of your identity and authorization to work in the United States. Your employment
is also contingent upon your starting work with the Company on a mutually-agreed
upon date to be determined.

 



 

 

 

 

If you have any questions, please call me at 408-963-0201

 

Very truly yours,

 

ENERGOUS CORPORATION

 

/s/ Stephen R. Rizzone

By: Stephen R. Rizzone

 

 

I have read and accept this employment offer:

 

/s/ Brian Sereda
Signature of Employee

 

Dated:    6/18/15  

 

Attachment

 

Exhibit A: Confidential Information and Inventions Assignment Agreement

 



 

 

 

 

